Citation Nr: 1741195	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-33 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied the claim.

In September 2016, the Veteran testified before the undersigned at a Board hearing via video conference with the Veteran sitting at the RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A copy of the transcript is in the claims file.


FINDING OF FACT

The Veteran's sole service-connected disability, PTSD, does not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU have not been met.  38 U.S.C.A. §§ 1155 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the November 2012 rating decision, via a September 2012 letter, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA treatment records, including the VA examination reports, and records provided by the Social Security Administration (SSA) are in the claims file.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Applicable Legal Requirements

In order to establish entitlement to IU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  An IU claim is an alternate way to obtain a total disability rating without recourse to a 100-percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

Discussion

PTSD is the Veteran's sole service-connected disability, and it has been rated at 
70-percent disabling, from April 10, 2012, throughout the period on appeal,.  (07/16/2012 Rating Decision-Codesheet)  Hence, the Veteran's claim will be considered under the schedular criteria, but his industrial history is for consideration.  See 38 C.F.R. § 4.16(a).

At the hearing, the Veteran testified that he last worked full time in 1996 when he worked at Home Depot.  He testified further that he had difficulty working with others, that his sleep impairment due to his depression made it difficult for him to work, and that he experienced anxiety attacks when around others.  The Veteran testified that he was fired at Home Depot, but he also suggested that it was not related to his PTSD.  His testimony also implied that he could not obtain employment, even as a greeter at Wal Mart.  (09/19/2016 Hearing Testimony)  In a statement dated in 2012, the Veteran noted that he had not worked since 2005 or 2006 due to his PTSD.  (10/11/2012 VA 21-4138)

The VA examinations of record note that the Veteran's chronic symptoms include sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and difficulty with irritability.  The June 2012 examination report reflects that the Veteran's Global Assessment of Functioning (GAF) was assessed at 66.  In an October 2012 addendum, the examiner noted that the GAF should have been 55; and, the Veteran had worked for many years until fairly recently.  The examiner opined that while the Veteran had many mental and physical problems that could impair his ability to perform work-related activities, his PTSD impaired him only to the extent of intermittent periods of inability to perform occupational tasks.  (06/06/2012 VA Examination; 10/08/2012 VA examination)  In other words, the Veteran's PTSD did not preclude him from obtaining and maintaining substantially gainful employment.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 55 is midway of the range of 51 to 60 and is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes VA implemented DSM-5, effective August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The referenced examination, however, was conducted prior to the implementation of DSM-5.  As such, the Board will consider this evidence along with the other pertinent medical and lay evidence.  

At the 2014 examination, the examiner diagnosed the Veteran with severe PTSD and a major depressive disorder, which is deemed due to the PTSD.  The examiner noted that the PTSD symptomatology would cause difficulties with concentration due to sleep impairment, missed work days, and less efficient work.  The depression component would cause problems with relationships, sick days, poor quality work, lost jobs, and failure to advance in a career.  The examiner did not indicate that the Veteran's PTSD rendered him unemployable.  (09/15/2014 Legacy-C&P Exam, 1st Entry)  In an addendum, the examiner clarified his earlier notation that suggested abusive tendencies on the part of the Veteran.  The examiner noted that the Veteran had not been emotionally and/or physically abused or abusive at that point.  The examiner explained that emotional and physical abuse were examples of complications from PTSD, but that the Veteran had not manifested with any of those actions, but his temper and agitation could lead to abuse if left untreated.  Id. at 3rd Entry.

The Board finds that the evidence of record shows that while the Veteran's impairment from his PTSD is significant, as reflected by his rating of 70 percent, it does not preclude him from obtaining and maintaining substantially gainful employment.  His formal claim for a TDIU reflects that he has an eleventh grade education, and that he has a GED.  The Veteran also completed one year of vocational technical training in IT.  (08/02/2012 VA Form 21-8940)

Historically, the Veteran has been assessed as capable of employment when only his PTSD was considered.  As earlier noted, the Veteran testified that he last worked in 1996 at Home Depot.  VA records note that, during this period, he had difficulty controlling his temper, and he was on edge daily.  See 01/15/1998 VA Examination.  In a March 1998 statement, the Veteran's wife reported that the Veteran had sustained significant head trauma in 1992, and then again in a 1995 motor vehicle accident.  Since those events, she noted, the Veteran had difficulty getting along with others, it cost him his job, and that he had been unable to get another job.  (03/09/1998 Buddy Statement)  The May 1998 examination report reflects that the examiner noted the Veteran to have sustained a concussion in both accidents, and that the Veteran had a seizure disorder since 1996.  The examiner diagnosed the Veteran with dementia due to head trauma.  (05/02/1998 VA Examination)  It was also noted that he managed a Domino's Pizza up until January 1998.  The 2004 examination report notes the Veteran to have reported that he last worked in 2000 as a laborer, and that he lost the job because he passed out.  The examiner opined that the Veteran was employable as long as his interactive with others was minimized.  (12/29/2004 VA Examination)  Outpatient records reflect that the Veteran again suffered head trauma in 2006 when he flipped out of a pool and fell three feet.  (02/02/2007 Medical Treatment, Government Facility, p. 22)

In 2009, the Veteran asserted that he was unable to work due to panic attacks that he experienced when away from home.  At the May 2009 examination, the Veteran suggested that he had not been fired from his past jobs, but that the work had kind of run out.  He also reported that his physical issues kept him from working due to pain.  Mental status examination revealed that the Veteran had good verbal analysis and abstracting skills, and there was impairment of thought process.  The examiner opined that the Veteran's PTSD did not preclude him from working.  (05/26/2009 VA Examination)  In the discussion section of the June 2009 VA examination report, the psychologist stated that the main reason that the Veteran is unable to work has to do with his physical symptoms, including ongoing pain from several different issues, as well as bladder and bowel incontinence.  The psychologist added that the Veteran's PTSD would make a moderate contribution, overall, to his difficulty in the work environment and would not, by itself, produce unemployability.  

The Veteran's son reported that the Veteran's memory was not good, he complained of pain, and that he had bladder and lifting issues.  (06/03/2009 Buddy)  The Veteran himself asserted that he could not work due to his bladder symptoms and pain.  (06/03/2009 Correspondence)

Notwithstanding the earlier diagnosis of head trauma and a seizure disorder, later VA examination reports do not reflect a diagnosis of traumatic brain injury or a seizure disorder.  In 2007, however, a SSA administrative law judge (ALJ) considered a petit mal seizure disorder to be among the Veteran's disabilities.  In any event, the ALJ found that the Veteran's disabilities did not render him unable to work, and that the Veteran's description of his symptomatology was not entirely credible.  (10/09/2012 SSA)  The ALJ noted that the Veteran's past experience as a fast food manager, folder, pizza baker, and fast food cook did not require the performance of work-related activities precluded by his residual functional capacity as defined by SSA regulations.  The Board notes that determinations of the SSA are not binding on it, but they can be persuasive and probative evidence regarding the Veteran's disability picture, to include his ability to work.  The places weight on this thorough determination by the SSA ALJ because the pertinent medical and lay evidence were reviewed and the Veteran's work history and functional capacity was considered.

In light of all of the above, the evidence of record for the current rating period is essentially consistent with the history of the Veteran's PTSD.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to qualify for a TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The preponderance of the evidence shows that, despite the Veteran's occupational and social impairment due to his PTSD, he still retains the capability to meet the requirements of employment.  In this regard, the Board notes the Veteran's educational attainment, to include specialized vocational training.  The Board also places weight on the finding of several of the VA examination reports.  For example, the 2009 VA examiner stated that his PTSD would make a moderate contribution, overall, to his difficulty in the work environment and would not, by itself, produce unemployability.  More recently, the 2012 and 2014 VA examinations reports reflect that the Veteran would have periods of inability to perform occupational tasks and be less efficient at work.  In this regard, the Board notes that the assigned rating of 70 percent for the PTSD compensates him to the extent practical for his earning impairment.  See 38 C.F.R. § 4.1.  

In sum, the Board finds that the preponderance of the evidence is against a finding of unemployability due to impairment solely from his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board notes the Veteran's representative assertion on the VA Form 646 that he should be afforded a current examination.  The only basis asserted in support is that the last examination was in 2014.  (04/28/2014, 1st Entry).  Passage of time alone does not render an examination outdated or inadequate.  See VAOPGCPREC 11-95 (1995).  Neither the Veteran's nor his wife's testimony at the hearing, when compared to the evidence of record, indicated a worsening of his symptoms.  Hence, the Board finds the evidence does not reflect a worsening of his PTSD symptomatology and trigger VA's duty to provide a new examination.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

TDIU is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


